Citation Nr: 0104970	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-23 780	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC


THE ISSUE

Entitlement to an increase in a 70 percent schedular rating 
for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1999 
rating decision by the RO which denied an increase in a 70 
percent schedular rating for a service-connected psychiatric 
disorder.

In November 2000, the RO granted a total disability 
compensation rating based on individual unemployability (TDIU 
rating).  The veteran's only service-connected disorder is 
his psychiatric disorder. 

In February 2001, the veteran testified before a member of 
the Board.


FINDING OF FACT

The veteran's service-connected psychiatric disorder produces 
total occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for a 
psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. § 4.130, Code 9400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from May 1966 to 
February 1970.  His service medical records show psychiatric 
symptoms.

VA examination in June 1970 led to a diagnosis of 
psychoneurotic phobic reaction in a compulsive somewhat 
immature personality.

In a September 1970 rating decision, the RO granted service 
connection and a 10 percent rating for a psychoneurotic 
phobic reaction in a compulsive somewhat immature 
personality.

The record shows that the veteran continued to have symptoms 
referable to his service-connected psychiatric disorder.  
Over the years, his rating for the service-connected 
psychiatric disorder increased.  In a June 1971 decision, the 
Board increased the rating for the service-connected 
psychiatric disorder to 30 percent.  Additional evidence was 
added to the record and in October 1974 the Board granted an 
increased rating to 50 percent.  In February 1978, the RO 
recharacterized the veteran's service-connected psychiatric 
disorder as an anxiety neurosis with depressive and phobic 
features and psychophysiological gastrointestinal disorder.  
Evidence continued to be added to the record, and in May 1996 
the RO granted an increased rating to 70 percent.  The 70 
percent schedular rating has remained in effect to date.

The veteran filed a claim for an increased rating for his 
service-connected psychiatric disorder in January 1998.  

In connection with his claim for increase, outpatient 
treatment records were obtained.  Reports from 1997 show he 
was noted to be depressed and anxious.  Outpatient treatment 
reports from 1998 show he received psychiatric counseling.  
Mental status examination in September 1998 revealed he was 
adequately groomed, his mood and affect were anxious, his 
speech was normal, his thought process was goal directed, and 
he denied having any delusions, hallucinations, or 
suicidal/homicidal ideation.  The veteran reported that he 
feared leaving his home.  The diagnosis was panic disorder 
with mild agoraphobia.

In November 1998, Frances C. Welsing, M.D., stated that the 
veteran continued to experience and suffer from nightmares, 
night terrors, profuse sweating, insomnia, fears of death, 
fears of family members dying, as well as other phobias.  Dr. 
Welsing stated the veteran also had evolving panic attacks 
which he reported occurred 3 times per month and that 
sometimes hospital emergency visits were necessary.  Dr. 
Welsing also stated that the veteran had bouts of depression 
in addition to anxiety.  He stated that the veteran's 
symptoms caused him to withdraw from major aspects of family 
life and other social involvement.  He opined that the 
veteran had major and severe symptomatology over a period of 
three decades.  He related that it was strongly recommended 
that he be given a 100 percent disability rating.

A December 1998 report from Dr. Huang shows the veteran gave 
a history of being involved in an explosion while aboard ship 
in the Navy.  He stated that several people died and he was 
assigned the duty of putting out the fire.  He stated that 
after service he was told that he was a different person.  He 
stated that recently he had had increased depression and that 
he had missed several days from work as a result of his 
depressed mood.  He stated that he has no meaningful social 
life.  Mental status examination revealed he was neatly 
dressed.  He was alert and oriented to time, place, and 
person.  He appeared languid.  He avoided eye contact.  His 
speech was slow and dispirited.  His range of affect was 
restricted.  His mood was obviously depressed and his anxiety 
level was significantly high.  There was no sign of a 
psychotic process.  Although he complained of having trouble 
remembering things, testing showed his memory was well 
preserved.  He had impaired concentration and attention.  His 
judgment fund of information and insight were adequate.  The 
diagnoses were major depression, panic disorder; and post-
traumatic stress disorder (PTSD).  His stressor was listed as 
an absence of social network.  He had a global assessment of 
functioning score of 40.

In support of his claim, the veteran submitted his employment 
leave statement showing he had used 272 hours of annual and 
sick leave and that he had also been on leave without pay for 
200 hours.

In January 1999, the RO received a statement from the 
veteran's employer indicating that during the calendar year 
of 1998, the veteran missed 199 work hours due to medical 
reasons.

In January and June 1999, the RO continued the assigned 70 
percent schedular rating for the service-connected 
psychiatric disorder.

An October 1999 VA examination report notes the veteran's 
past social and occupational background.  The reports shows 
the veteran has been married for several years and had worked 
for the government for nearly 40 years.  The veteran reported 
he missed approximately 5 days a month from work.  He stated 
that lately he had been more depressed and had panic attacks 
approximately 3 to 4 times a week.  He also reported having a 
fear of riding the subway.  He claimed he had no interest in 
doing activities with his family.  Mental Status examination 
revealed the veteran's speech was slow; however, he 
attributed his slow speech to his transient ischemic attack 
he had in 1986.  He had no delusions, hallucinations, or 
inappropriate behavior.  He was not considered to be suicidal 
or homicidal.  His ability to maintain personal hygiene and 
other basic activities of daily living were within normal 
limits.  He was oriented to person, place, and time.  The 
veteran acknowledged decreased concentration and decreased 
short-term memory.  He stated he could read a sentence and 
then forget what he just read.  He had no obsessive or 
ritualistic behavior.  He stated he had significant anxiety 
and depression.  He had no impaired impulse control.  He 
reported having problems sleeping.  

The examiner stated the veteran's psychiatric symptoms were 
manifested in the form of decreased motivation, decreased 
sexual drive, and excessive sleep.  The examiner noted the 
veteran's anxiety lead to a fear of being in underground 
places and that he had frequent panic attacks.  The examiner 
stated that despite the veteran's symptoms he continued to 
work in a full-time capacity, although he acknowledge that he 
took off on average 5 days a month.  The examiner reported 
that psychiatrically and emotionally, the veteran presented 
as somewhat mentally fragile.  The examiner diagnosed panic 
attacks with mild agoraphobia and mild to moderate 
depression.  He was assigned a GAF score of 53.

During a February 2000 RO hearing, the veteran testified that 
he had increased depression and anxiety.  He stated that he 
now had no desire to interact with his family.  He reported 
he missed time from work due to anxiety and depression.  He 
claimed he had suicidal thoughts and that he took medication 
for his psychiatric disorder.

The veteran's social worker submitted a statement in June 
2000.  She stated that on initial evaluation, the veteran 
reported feeling anxious with pervasive anxious thoughts 
about his mother dying and death in general.  She indicated 
that those thoughts interfered with his ability to function 
in his work and home life.  She stated the veteran also 
reported frequent panic attacks and severe insomnia.  She 
related that the veteran's symptoms were exacerbated 
following being in an automobile accident in October 1999.  
She diagnosed the veteran as having a generalized anxiety 
disorder and recurrent major depression.

Dr. Welsing submitted a statement in June 2000.  Dr. Welsing 
stated that the veteran continued to suffer from PTSD.  He 
stated the veteran continued to have problems with excessive 
anxiety, stomach pain, diarrhea, high blood pressure, 
dizziness and insomnia.  He reported the veteran stated that 
his insomnia caused him problems with getting up in the 
morning and going to work.  He noted the veteran also 
complained of depression and of having continued thoughts of 
guilt, stating he should have died in service during the 
explosion on the ship.  The veteran reported having a fear of 
driving on the beltway.  He stated he was always tense and 
uptight.  Dr. Welsing stated that it was his clinical opinion 
that the veteran continued to have major and severe symptoms 
of PTSD.  

In August 2000, the veteran stated that he was resigning his 
position due to health reasons.  He stated he could no longer 
take the hostile work environment.

Gavin E. Rose, M.D. reported in an August 2000 statement that 
the veteran had PTSD as a result of being involved in a fire 
while aboard a ship in service.  Dr. Rose stated that the 
symptoms of his illness had worsened over the past few years 
and had been exacerbated by successive traumas of 
cerebrovascular accident in 1996 and a motor vehicle accident 
in 1999.  He noted that the veteran was resistant to 
medication and that his symptoms had worsened to the point 
that he had to be seen immediately due to thoughts of 
purchasing a weapon for possible violent purposes.  Dr. Rose 
stated that the veteran was no longer able to work because of 
the severity of his symptoms and was in the process of filing 
for an early retirement.

VA outpatient treatment reports from 2000 show the veteran 
was treated for depression, anxiety, and PTSD.  During this 
time he complained of panic attacks, difficulty sleeping and 
concentrating, nightmares, fatigue, gastrointestinal 
problems, dissociative episodes, and difficulty working.  He 
stated he had a fear of leaving the house.  He reported 
missing several days from work due to psychiatric symptoms.  
It was noted that he had a preoccupation with death.  The 
examiner stated that the veteran was nonresponsive to 
medication.  He was assigned GAF scores which ranged between 
45 and 50.

In November 2000, the RO granted the veteran a TDIU rating, 
and it found such rating was permanent in nature.  The RO 
continued the 70 percent schedular rating for the psychiatric 
condition, which is the veteran's only service-connected 
disability.

During a February 2000 Board hearing, the veteran testified 
that he was 100 percent disabled due to his service-connected 
psychiatric disorder.  He stated that he discontinued 
employment in August 2000 due to his psychiatric disorder.  
He stated that prior to August 2000, he would miss two to 
three days off of work due to psychiatric symptoms.  He noted 
letters from his employer counseling him regarding time he 
missed from worked.  He also noted that he was assigned a 100 
percent rating based on individual unemployability.  He 
argued that he should have been assigned the 100 percent 
rating back to 1998 when he initially filed a claim for an 
increased rating and not from August 2000.

II.  Analysis

Initially, it is noted that the Board is satisfied that all 
relevant evidence has been properly developed with respect to 
the veteran's claim for an increase in a 70 percent schedular 
rating for the service-connected psychiatric disorder.  No 
further VA assistance is required to comply with the duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub.L. No. 
106-475, 114 Stat. 2096 (2000), including new 38 U.S.C.A. 
§ 5103A.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran is currently assigned a 70 percent rating under 
Code 9400, generalized anxiety disorder, although the same 
rating criteria apply to other mental disorders.  Under the 
criteria for rating mental disorders, a 70 percent rating is 
assigned when the psychiatric condition produces occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9400 (2000).

All recent medical evidence, including examinations and 
medical statements, have indicated that he is unable to work 
and is socially isolated due to his service-connected 
psychiatric disorder.  The evidence indicates that he is 
socially withdrawn.  His service-connected psychiatric 
disorder is considered severe in intensity.  He has been 
assigned GAF scores of 40, 45, 50 and 53, which is consistent 
with an inability to work and/or an inability to keep a job 
due to psychiatric symptoms.

In November 2000, the RO granted a TDIU rating.  The 
veteran's only service-connected disability is his 
psychiatric disorder.  Thus, the RO essentially concedes his 
service-connected psychiatric disorder prevents employment.

After review of all the evidence, it is the judgment of the 
Board that total occupational impairment from the veteran's 
service-connected psychiatric disorder is shown.  As such, a 
100 percent schedular rating for the condition is warranted.  
38 C.F.R. § 4.130, Code 9400 (2000).  The benefit-of-the-
doubt rule has been applied in reaching this decision.  38 
U.S.C.A. § 5107(a).

The Board notes that the veteran has expressed concern as to 
the effective date for his rating.  However, the RO has the 
responsibility of assigning the effective date for the 100 
percent schedular rating for the psychiatric condition.  The 
Board does not currently have an effective date issue before 
it.  The veteran should be aware that if he disagrees with 
the effective date assigned by the RO, he may initiate a new 
appeal by filing a notice of disagreement with the RO.  See, 
e.g., Hibbard v. West, 13 Vet.App. 546 (2000).  


ORDER

An increased 100 percent schedular rating for a psychiatric 
disorder is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

